DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma et al. (US 20200210027 A1, hereafter Ma).


Regarding claim 1, Ma teaches an electronic device, comprising: 
	a touch screen, comprising a special-shaped touch region which comprises a plurality of touch electrodes (Figs. 2 and 10, [0020], [0024], where the common electrode blocks 61 operate as touch electrodes 20); and 
	a display substrate, comprising a base substrate and a plurality of sub-pixels on the base substrate (Fig. 2, [0020], where there is a display region 02 having a non-rectangular shape; Fig. 10, [0024], where the touch display panel has pixel electrodes 71 disposed on a substrate layer), 
	wherein the plurality of touch electrodes comprise a plurality of first touch electrodes (21) on a non-edge region of the special-shaped touch region and a plurality of second touch electrodes (22) on an edge region of the special-shaped touch region, first edges of the plurality of second touch electrodes coincide with an edge of the special-shaped touch region, and an area ratio of each of the second touch electrodes to each of the first touch electrodes ranges from 0.9 to 1.1(Fig. 2, [0036]-[0037], where a ratio of the area of the second touch electrodes 22 to the first electrodes 21 is 0.85 to 1.15)3; and 
	the display substrate comprises a special-shaped display region, and an orthographic projection of the special-shaped display region on the base substrate coincides with an orthographic projection of the special-shaped touch region on the base substrate (Figs. 2 and 10, [0020, [0024], where the display has a non-rectangular shape and the touch display components directly overlap).

Regarding claim 2, Ma teaches the electronic device according to claim 1, wherein a shape of the special-shaped touch region comprises a circle, a ring or a polygon except a rectangle (Fig. 2, where the special-shaped touch region is a circle).

	Regarding claim 3, Ma teaches the electronic device according to claim 2, wherein the plurality of sub-pixels are arranged in an array along a first direction and a second direction, and the first direction intersects the second direction (Figs. 2 and 10, [0020], [0024], where the display pixels are arranged in an array); and in each touch electrode, a ratio of a size along the first direction to a size along the second direction ranges from 9/11 to 11/9 (Fig. 2, [0031], where the second electrodes maintain a 0.85 to 1 ratio around the edges).

	Regarding claim 4, Ma teaches the electronic device according to claim 3, wherein the plurality of touch electrodes further comprise a plurality of third touch electrodes, an area ratio of each of the third touch electrodes to each of the first touch electrodes ranges from 0.9 to 1.1, and the plurality of third touch electrodes are between a part of the plurality of first touch electrodes and a part of the -3-Preliminary AmendmentAttorney Docket No. CW21-0058-BOE/U plurality of second touch electrodes ([0031], [0037] where the first electrodes adjacent to the second electrodes can be considered to be the third electrodes which have a same rectangular or square shape, which maintain a ratio to each other of 0.85 to 1).

	Regarding claim 5, Ma teaches the electronic device according to claim 4, wherein a shape of each of the sub-pixels is a rectangle, and two adjacent edges of 

	Regarding claim 6, Ma teaches the electronic device according to claim 4, wherein a shape of each of the first touch electrodes is a square, and two adjacent edges of the square extend along the first direction and the second direction, respectively (Fig. 2, [0035], where the first touch electrodes 21 have a same shape); and a shape of each of the third touch electrodes is a rectangle, and two adjacent edges of each of the third touch electrodes extend along the first direction and the second direction, respectively ([0037], where the first electrodes adjacent to the second electrodes also maintain a same square or rectangular shape).

	Regarding claim 7, Ma teaches the electronic device according to claim 4, wherein each of the second touch electrodes further comprises a second edge extending along the first direction and a third edge extending along the second direction (Fig. 2, where the second touch electrodes 22 have straight edges in the first and second directions).

	Regarding claim 8, Ma teaches the electronic device according to claim 7, wherein at least one of the plurality of second touch electrodes has a shape of non-rectangular (Fig. 2, where the second touch electrodes 22 have non-rectangular shapes).

	Regarding claim 9, Ma teaches the electronic device according to claim 7, wherein the first edge of at least one of the plurality of second touch electrodes has a shape of an arc or a straight line segment, and the straight line segment is not perpendicular to either the second edge or the third edge (Fig 2, where the first edge has an arc shape).

	Regarding claim 10, Ma teaches the electronic device according to claim 4, wherein a part of the plurality of first touch electrodes and a part of the plurality of third touch electrodes are arranged along at least one of the first direction and the second direction (Fig. 2, where all of the electrodes 21 including the interior electrodes and the ones adjacent to the second electrodes are positioned in an array).

	Regarding claim 11, Ma teaches the electronic device according to claim 10, wherein the display substrate comprises a plurality of common electrodes and common electrode lines electrically connected to respective common electrodes, respectively; -4-Preliminary AmendmentAttorney Docket No. CW21-0058-BOE/U the touch screen further comprises touch signal lines electrically connected to respective touch electrodes, respectively; and the common electrodes are also used as the touch electrodes, and the common electrodes lines are also used as the touch signal lines (Fig. 10, [0024], where the common electrode blocks are shared as touch electrodes and so necessarily the signal lines communicating the touch signals are also common electrode lines; Fig. 2, [0037], showing the touch traces 40).

Regarding claim 12, Ma teaches the electronic device according to claim 11, wherein the touch signal lines extend along the first direction, and an orthographic projection of a touch signal line, which is connected to a touch electrode, on the base substrate overlaps with an orthographic projection of the touch electrode on the base substrate (Fig. 2, where the touch traces 40 overlap with the electrode from an orthographic projection).

	Regarding claim 13, Ma teaches the electronic device according to claim 12, wherein at least one of the plurality of touch electrodes comprises a main body portion and a protrusion, and an orthographic projection of the protrusion on the base substrate overlaps with an orthographic projection of a corresponding touch signal line on the base substrate, so that the protrusion is electrically connected to and the touch signal line (Fig. 2, [0037], where the connection of the touch trace 40 to touch electrodes 20 and 21 necessarily comprises some junction or terminal that is a protrusion).

	Regarding claim 14, Ma teaches the electronic device according to claim 13, wherein a touch signal line, which overlaps with the main body portion, is insulated from the main body portion (Fig. 2, where the touch traces 40 only have connections to specific touch electrodes for sending/receiving signals and are necessarily overlapping without being shorted to other touch electrodes).

	Regarding claim 15, Ma teaches the electronic device according to claim 1, wherein shapes of respective first touch electrodes are identical, and areas of the 

	Regarding claim 16, Ma teaches the electronic device according to claim 2, wherein the edge of the special-shaped touch region has a shape of an arc, and the plurality of sub-pixels and the plurality of touch electrodes are both uniformly arranged along a circumferential direction of the arc (Fig. 2, where the electrodes are uniformly arranged around the arcing perimeter of the special-shaped touch region)

	Regarding claim 17, Ma teaches the electronic device according to claim 16, wherein each of the touch electrodes comprises a first edge extending along the circumferential direction of the arc and a second edge extending along a radial direction of the arc (Fig. 2, where the touch electrodes 22 have edges extending in radial and circumferential directions).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D MCLOONE/Primary Examiner, Art Unit 2692